Citation Nr: 1426286	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-20 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  The propriety of a rating reduction from 20 percent disabling to 10 percent disabling, effective February 1, 2009, for right hand tendonitis.

2.  The propriety of a rating reduction from 20 percent disabling to 10 percent disabling, effective February 1, 2009, for left hand tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2013 the Board issued a decision which found that reduction from separate 20 percent ratings for left and right hand tendonitis was proper but granted separate ratings of 10 percent for left and right hand tendonitis from February 1, 2009.  Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a Joint Motion for Remand (JMR) which vacated the Board's January 2013 and remanded the issues on the title page for readjucation.  The portion of the January 2013 decision which allowed for separate ratings of 10 percent for left and right hand tendonitis from February 1, 2009 was not disturbed.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains an April 2014 Post-Remand Brief and an April 2013 rating decision which, pursuant to the January 2013 Board decision, found that a rating of 10 percent for right hand tendonitis and 10 percent for left hand tendonitis, effective February 1, 2009, was warranted.


FINDINGS OF FACT

1.  At the time of the October 2008 reduction in the disability ratings for right and left hand tendonitis, the 20 percent ratings had been in effect for less than 5 years.

2.  The procedural requirements for proposing and effectuating a reduction in evaluation for service-connected right and left hand tendonitis were followed.

3.  The evidence of record at the time of the October 2008 rating decision showed improvement in the Veteran's symptoms of right and left hand tendonitis. 

4.  Effective February 1, 2009, the Veteran's right and left hand tendonitis was not manifested by a compensable loss of range of motion, including due to pain or following repetitive motion.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for service-connected right hand tendonitis from 20 percent disabling to 10 percent disabling, effective February 1, 2009, was proper, and restoration of a 20 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.344, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5228 (2013).

2.  The reduction of the disability rating for service-connected left hand tendonitis from 20 percent disabling to 10 percent disabling, effective February 1, 2009, was proper, and restoration of a 20 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105(e), 3.344, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5228.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 are not applicable to reduction cases found in 38 C.F.R. § 3.105 (2013), because this regulation contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  As is discussed further below, the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to the Veteran in adequate detail in an August 2008 letter prior to the rating reduction in October 2008.  The appellant was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009)

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and as warranted by law, affording VA examinations.  The claims file contains the Veteran's service treatment records, VA medical records, private medical records, the reports of VA examinations, and statements submitted by the Veteran and his wife.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

The Veteran argues that the reduction of the ratings assigned for his right and left hand tendonitis was improper.  The Veteran and his wife have submitted written statements indicating that the Veteran's right and left hand disabilities cause him chronic pain and difficulty with dressing himself and dropping objects.

A September 2006 rating decision granted service connection for right and left hand tendonitis, each rated 20 percent disabling, effective August 1, 2006.  An August 2008 rating decision proposed to reduce the ratings to noncompensably disabling (0 percent).  An October 2008 rating decision reduced the ratings to noncompensably disabling (0 percent), effective February 1, 2009.  A January 2013 Board decision determined that separate ratings of 10 percent were warranted for right and left hand tendonitis, and these ratings were granted in a February 2014 rating decision.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2013).  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  Id.

The Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) were followed.  The Veteran was notified of the proposed reduction in August 2008 and the effective date of the reduction was more than 60 days after that notification in October 2008.  Therefore, the remaining question is whether the reduction was proper.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  In such cases, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a), (b); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).
However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  

In this case, the 20 percent disability ratings for right and left hand tendonitis were in effect for less than five years, and the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  38 C.F.R. § 3.344(c).  In the case of a disability rating which has been in effect for less than five years, reexamination which discloses improvement, physical or mental, in the level of disability will warrant a reduction in rating.  Id.  The question is thus whether an examination had shown an improvement warranting reduction in the rating.  

When any change in an evaluation is made, it must be clear that the evaluation demonstrates an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the evaluation.  38 C.F.R. § 4.13 (2013).  The evaluation must be based on a "thorough examination," and the improvement indicated should reflect "an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

The Veteran's right and left hand tendonitis is rated as analogous to tenosynovitis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Diagnostic Code 5024 provides that the diseases under that diagnostic code will be rated on limitation of motion of the affected parts or as degenerative arthritis.  Id.  Diagnostic Code 5228 pertains to limitation of the thumb and provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  The ratings are the same regardless of whether the hand affected is the major or minor.

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The Veteran was assigned separate 20 percent ratings for the left and right hands following an April 2006 VA examination which showed significant restriction in range of motion of the fingers.  It was found that the Veteran could not tie his shoe laces, fasten buttons, or tear paper without difficulty.  The examiner also noted that the Veteran had received an epidural steroid that day, and that this was the reason he could not tie his shoelaces.  Right hand strength was noted to be reduced; left hand strength was normal.  The examiner stated in an addendum opinion that an additional hand examination was not necessary because the diagnosis as previously stated was correct.

At a July 2008 VA examination, the Veteran reported that he sustained a fracture of the left middle phalanx of the left hand when a heavy object fell on his left hand and he sustained a crush injury to the right hand when a shipboard hatch closed on his hand.  He stated that he has chronic intermittent pain, weakness and stiffness in both wrists and hands with radiation to the fingers.  The Veteran noted that lifting heavy objects with his hands aggravates his pain and the weakness in his left hand prevents him from performing certain activities such as unscrewing a jar lid.  Physical examination revealed that the Veteran was able to tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  The right hand was noted to have normal strength and the left hand strength was slightly reduced.  The right hand fingertips and left hand fingertips were able to approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right and left thumb and tip of the index, long, ring, and little finger was 0 cm.  The measurement between the pad of the right thumb and the index, long, right and little fingers was 0 cm.  The measurement between the pad of the left thumb and the index, long, and right fingers was 0 cm.  The measurement between the pad of the left thumb and little finger was 1 cm.  The right hand strength was within normal limits and the left hand strength was slightly reduced.  Range of motion of the bilateral thumbs, bilateral index fingers, bilateral long fingers, and bilateral ring fingers was normal.  Range of motion of the little fingers revealed flexion of 0-110 degrees for the right proximal interphalangeal (PIP) joint and 0-120 for the left PIP joint; flexion of 0-90 degrees for the right metacarpal phalangeal (MP) joint and 0-100 degrees for the left MP joint; and flexion of 0-70 degrees for the right distal interphalangeal (DIP) joint and 0-50 for the left DIP joint.  Joint function of the right and left fingers was not additionally limited by pain, fatigue, weakness, lack or endurance, or incoordination after repetitive use.  The examiner noted that X-rays of the left and right hand were within normal limits.  The examiner diagnosed the Veteran with tendonitis of the right and left hand with subjective chronic pain, weakness, and stiffness of the right and left hand and objectively limited range of motion of the left little finger.  The examiner indicated that the effect of the condition on the Veteran's usual occupation was chronic pain, weakness, and stiffness of the hands and weakness of the grip of the left hand. 

X-rays of the bilateral hands obtained at VA in October 2008 revealed probable minor degenerative joint disease (DJD) at the right first MP joint, IP joint of the right thumb and at the DIP joint of the bilateral fifth digit with no evidence of fracture or subluxation.  The joint spaces were normally maintained.

Private treatment reports from McDonald Army Hospital reflect reports of pain at the PIP joints in the bilateral fingers and occasional swelling in April 2009.  X-rays of the left fingers reveals old posttraumatic DJD of the third PIP joint and some nonspecific DJD and joint narrowing of the distal fifth interphalangeal joint as well as cortical thickening of the lateral cortex of the third and fourth proximal phalanx.  X-rays of the right hand revealed minimal DJD of the third PIP joint and cortical thickening of the fourth finger. 

At a February 2012 VA examination, the Veteran was noted to be right hand dominant.  He denied flare-ups that impact the function of his hands.  Physical examination of the hands revealed no limitation of motion or evidence of painful motion of any fingers or thumbs.  The Veteran was able to oppose his thumbs and there was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the pad or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index or long fingers.  The examiner initially reported that the Veteran was unable to perform repetitive-use testing with three repetitions.  However, in an addendum opinion the examiner indicated that the question was initially answered incorrectly and the Veteran was able to perform repetitive testing using both hands with no additional limitation of motion for any fingers.  The examiner reported that the Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs.  Additionally, the Veteran did not have tenderness or pain to palpation to joints or soft tissue of either hand including the thumbs and fingers.  Hand grip strength was normal for both hands.  There was no ankylosis of the thumbs or fingers.  The examiner noted that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays of the hands revealed normal and symmetric appearance of the hands.  The examiner concluded that the Veteran's hand/thumb/finger conditions do not impact his ability to work. 

After considering the pertinent medical history, the Board finds that the October 2008 rating action reducing the evaluations for the Veteran's right and left hand tendonitis meets the regulatory standards of 38 C.F.R. § 3.344 and was proper.  The evidence shows that the October 2008 VA examination was an adequate, comprehensive reexamination that conclusively demonstrated an improvement in the Veteran's disorders since the prior April 2006 VA examination.  Therefore, the reductions to 10 percent for right and left hand tendonitis, effective September 9, 2009, were appropriate.  38 C.F.R. §§ 3.105(e), 3.344(c).

On review of the October 2008 examination results, there is no basis for the Veteran to receive ratings any higher than 10 percent for the right and left hands.  While the April 2006 VA examination found significantly restricted range of motion in the bilateral hands and fingers, by July 2008, range of motion testing of the fingers was entirely normal at the examinations of record with the exception of some limited motion of the left little finger at the July 2008 examination.  However, any limitation of motion of the little finger of either the major or minor hand warrants a noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  While the Board acknowledges that it must be clear that the evaluation demonstrates an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the evaluation, it finds no failings in the thoroughness or accuracy of the July 2008 examination.  See 38 C.F.R. § 4.13.  Rather, as was indicated by the April 2006 examiner, the Veteran's previous examination likely showed far greater functional impairment of the hands than was typical for the Veteran due to the epidural steroid received that day.  While the April 2006 examiner stated that he felt that another examination was not necessary, he indicated only that this was the case because the diagnosis remained accurate, and did not discuss in his addendum opinion whether the range of motion findings were atypical for the Veteran's condition.  The February 2012 VA examination confirms this, as it shows that the Veteran had no restriction in range of motion of the fingers of the hand, including after repetitive motion, and had normal strength in both hands.

Because the Veteran's hands have been shown to have some limitation of motion, though currently at a noncompensable severity, and a rating of 10 percent may be applied to each such major joint or group of minor joints affected by painful motion, the 10 percent ratings current assigned for the right and left hands is the appropriate evaluation.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.

In addition to the clear improvement in the Veteran's condition based on the range of motion test findings of the July 2008 examination, the Veteran's symptoms and their impact on his daily functioning are also less severe than was shown at his previous VA examination in April 2006.  While the Veteran had previously demonstrated significant, observable impairment in the functioning of his hands, including difficulty with tying his shoes, fastening buttons, and tearing a piece of paper, in July 2008 he was able to do all of these things without difficulty.  The only functional impairment indicated by the Veteran at the July 2008 examination was difficulty opening jars or lifting heavy objects due to weakness in the hands.  The Board acknowledges the Veteran's statements that he is in near constant pain and that this adds to the general challenges of life.  However, the evidence of record clearly shows that the functional impact of the Veteran's right and left hand disabilities is not as severe as was indicated at the April 2006 examination.  The probative, competent medical evidence of record does not show that the Veteran is prevented from performing the acts of daily living or working, and while he has submitted statements claiming that he has difficulty dressing himself due to the pain in his hands, this has not been shown to be the case upon clinical examination.  The Board has therefore considered whether the Veteran's clinically demonstrated physical improvement reflects actual improvement in the ability to function under ordinary conditions of life and work, and has found that it does.  See Brown, 5 Vet. App. at 420-421.  The October 2008 reduction of the Veteran's right and left hand tendonitis evaluations was therefore proper and appropriately reflected the functional impact of his disabilities.

As a final matter, the Board considered whether the Veteran's right and left hand tendonitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings was warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  38 C.F.R. § 4.85.  While the Veteran has complained that the constant pain in his hands makes life more difficult for him, he has at no time indicated that his right and left hand tendonitis has affected his ability to work.  The July 2008 examiner noted that the Veteran's pain, weakness, and stiffness in the hands would affect his daily and occupational functioning, but it was not indicated that it would do so any further than what is already considered by the rating schedule.  Furthermore, the February 2012 examination specifically noted that the Veteran's bilateral hand disability would not affect his ability to work.  The Veteran does not present with exceptional or unusual factors, and his disability from his right and left hand tendonitis alone is fully contemplated by the rating schedule.  Hence, the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board finds that the preponderance of the evidence is against the assignment of ratings in excess of 10 percent for the Veteran's service-connected right and left hand tendonitis.   Therefore, the claim for restoration of the 20 percent ratings must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

The rating reduction from 20 percent to 10 percent for right hand tendonitis, effective February 1, 2009, was proper, and restoration of a 20 percent rating is denied.

The rating reduction from 20 percent to 10 percent for left hand tendonitis, effective February 1, 2009, was proper, and restoration of a 20 percent rating is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


